Grace, J.
(dissenting). The complaint states a cause of action on behalf of the plaintiff against the defendant in damages for the sum of $5,000 for personal injuries claimed as the result of the negligence of the defendant, who kept a store for the sale of merchandise at the village of Maxbass, Bottineau county, North Dakota, in maintaining a hatchway or entrance into the basement or cellar of such store building, which hatchway is situated in an elevated sidewalk adjacent to such building, said hatchway leading immediately from the sidewalk into the cellar or basement. Plaintiff alleges that the hatchway, forming part of said store building, was, by the negligence of the defendant and his clerks and employees, left open and in no manner protected, of which fact plaintiff had no knowledge; and without fault on his part, while leaving said store through the side door to the sidewalk, he fell through said hatchway into the basement or cellar, and injured thereby his head, neck, and spine, and has heen sick and disabled therefrom ever since to the extent that said injuries are now permanent. There are other allegations showing the plaintiff’s age, and that he is a married man, and the reduction of his ability to perform ordinary labor on his farm; and sums of money paid out for medical treatment are also set forth in the complaint.
The answer is a general denial.
The case was tried by the court and jury, and the jury brought in a verdict for the sum of $800. The court made its order reducing the verdict from $800 to $350, or in the event that plaintiff would not accept the sum to which such verdict was reduced, then a new trial would be granted.
The motion for a new trial specifies as grounds excessive damages appearing to have been given under the influence of passion and prejudice, and insufficiency of the evidence to justify the verdict. There is no showing anywhere in the record of any influence of passion and prejudice. The testimony of the plaintiff shows that he had paid out $200 for medical treatment, and between $25 and $30 for medicines, etc. PEis testimony shows that he suffered considerable pain, espe*600cially in the neck, and also endured other pain and suffering, and that especially the pain in and about his neck remains and is persistent. He testifies that, when he bends over, he is afflicted in a manner as shown by the testimony. That at times he is unable to work, and that his capacity to work is not more than half what it was before, or, in other words, that he is not more than half a man physically as compared with his pi’ior condition.
There is no dispute but that the plaintiff fell headlong into the hatchway, and that he received some injuries to his person by reason of such fall, and particularly to his neck and head. The trial court instructed the jury that there was sufficient evidence to sustain a verdict for the plaintiff. The evidence, and all the circumstances and facts of the case, became then solely, entirely, and exclusively questions for the jury. The jury are the exclusive judges of fact. With their deliberations and judgment the trial judge cannot interfere. He has no more authority to interfere with their deliberations and verdict than the jury has to tell the court what the law is in a civil case. Especially is this true where there is no element in the case showing passion or prejudice, or any testimony or circumstances from which passion or prejudice may be plainly and directly inferred. Passion and prejudice cannot be inferred from the size of the verdict alone. There is sufficient evidence to sustain the verdict. There is no doubt but that in a proper case the trial court has a right to grant a new trial, and it is a well-settled rule of law in this state, that the granting or refusing of a new trial is a matter which lies within the sound discretion of the trial court; but we do not think it is the right of the trial court to grant a new trial conditioned and based upon the defendant’s refusal to receive and be satisfied with the verdict as reduced by the court. If there is a cause for a new trial, it should be promptly granted, and should be based upon the merits of the motion for a new trial. Parties to a litigation have a right to have the issues of fact submitted to a jury; and the determination of the jury is conclusive upon all questions, of fact; and especially where theré is testimony concerning disputed questions of fact, and all the facts and circumstances of the case are submitted to the- jury, their verdict is conclusive and cannot be set aside on the ground that the jury was influenced by passion or prejudice, unless the fact of such passion or prejudice is made to appear by *601competent proof, or unless it is shown by some of the circumstances and facts connected with the trial of the action. The passion and prejudice of the jury must be determined the same as any other fact. If passion or prejudice of the jury exist, it must be shown to exist by competent testimony, from facts and circumstances connected with the trial of the case, some expression of the jury, or some of them, or in some other manner which appeals to the intelligence of the court. Passion and prejudice are not proved by the opinion of the court, where such opinion is not shown to be based upon some testimony, fact, or circumstance connected with the trial of the case, which proves, tends to prove, or strongly indicates passion or prejudice of the jury.